Citation Nr: 0834116	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an evaluation in excess of 30 percent for 
traumatic arthritis of the lumbar spine.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The veteran had active service from March 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied the benefit sought 
on appeal.  

The issue of entitlement to a separate evaluation for 
neurologic abnormalities associated with the service 
connected for traumatic arthritis of the lumbar spine appeal 
will be addressed in the REMAND section below.  


FINDING OF FACT

Traumatic arthritis of the lumbar spine is effectively 
productive of limitation of forward flexion to 30 degrees or 
less, but does not manifest unfavorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation an evaluation of 40 percent 
for traumatic arthritis of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010 & 5242 
(2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in April and March 2006.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 138 (Fed. Cir. 2006); Dingess v. Nicholson, 10 Vet. 
App. 473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that 
to substantiate a claim the claimant must provide, or ask the 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the VA must provide at 
least general notice of that requirement to the claimant.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a 
National Veterans' Service Organization recognized by the VA, 
specifically the Military Order of the Purple Heart of the 
U.S.A., and the Board presumes that the veteran's 
representative has a comprehensive knowledge of VA laws and 
regulations, including those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  In addition, the veteran 
and his representative were provided copies of the rating 
decision on appeal, and the Statement of the Case, of which 
combined to inform the veteran and his representative of the 
evidence considered, a summary of adjudicative actions, all 
pertinent laws and regulations, including the criteria for 
evaluation of the veteran's disability, and an explanation 
for the decision reached.  Lastly, the veteran's 
representative provided written argument at the Board as to 
why the veteran should be awarded a higher evaluation under 
the Schedule for Rating Disabilities.  In the Board's opinion 
all of the above demonstrates actual knowledge on the part of 
the veteran and his representative of the information to be 
included in the more detailed notice contemplated by the 
Court.  As such, the Board finds that the veteran is not 
prejudiced based on this demonstrated actual knowledge.   

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 138 (Fed. Cir. 2006); Dingess v. Nicholson, 10 Vet. 
App. 473 (2006). Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.

The veteran contends that the evaluation assigned for his 
back disability does not accurately reflect the severity of 
that disability.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity to the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case or not.  Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 
Vet. App. 505, 510 (2007).

Evaluation of a service connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Functional 
loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. 
§ 4.45.

Traumatic arthritis, which is evaluated as degenerative 
arthritis under Diagnostic Code 5003, is also evaluated based 
on the degree of limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  In addition, the veteran's disability of the lumbar 
spine is evaluated under the General Formula for Diseases and 
Injuries of the Spine (General Formula) under 38 C.F.R. § 
4.71a, Diagnostic Code 5242.  The General Formula criteria 
apply to a disability of the spine with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Id.  

Note (1) under the General Formula directs the adjudicator to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Id. Note 
(2) defines normal range of motion for the thoracolumbar 
spine as 0 to 90 degrees of forward flexion, 0 to 30 degrees 
of extension, 0 to 30 degrees of left and right lateral 
flexion, and 0 to 30 degrees of left and right lateral 
rotation.  Id.  This equals 240 degrees of normal combined 
range of motion of the thoracolumbar spine.  Id.  

The General Formula provides that for the next higher 
evaluation for the veteran's disability, a 40 percent rating, 
is warranted when forward flexion of the thoracolumbar spine 
is to 30 degrees or less; or, there is favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted if 
there is unfavorable ankylosis of the entire spine. (See Note 
5 of the General Formula for descriptions of favorable and 
unfavorable ankylosis).

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995).  Ankylosis is stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996).

By way of background, a rating decision dated February 1946 
granted service connection for lumbo-sacral weakness and 
assigned a noncompensable evaluation for the disability.  A 
December 1946 rating decision increased the evaluation for 
the veteran's lumbar spine disability from noncompensable to 
10 percent and now stated the veteran's disability was 
"arthritis, traumatic, lumbo-sacral, formerly rated as 
lumbo-sacral weakness."  That evaluation remained in effect 
until August 2001, when the evaluation of the disability was 
increased from 10 percent to 20 percent, effective April 2001 
and assigned under Diagnostic Codes 5010-5292.  An August 
2004 rating decision increased the evaluation of his 
disability from 20 percent to 30 percent, effective April 
2004.  By this time, the veteran had also been diagnosed with 
thoracic scoliosis and degenerative disc changes, and the 
August 2004 rating decision also denied service connection 
for those disorders.  The veteran did not appeal the August 
2004 rating decision.  An August 2006 rating decision 
continued the veteran's 30 percent evaluation under 
Diagnostic Codes 5010-5237.  The veteran has expressed 
disagreement with this rating decision, asserting that the 
current state of his disability warrants a higher evaluation.

The RO has obtained VA records and received from the veteran 
a CD containing x-ray copies of his skull, brain, and 
cervical spine.  He also submitted reports of a private 
radiologist who found multiple areas of disc space narrowing, 
demineralization, and diffuse degenerative changes with a 
first degree spondylolithesis of C4-C5.  A letter dated April 
2006 from the veteran's private physician stated that the 
veteran has been experiencing severe occipital headaches and 
increasing problems with ataxia.  The physician also noted 
the veteran has severe generalized osteoarthritis which has 
progressed over the years.  The physician also observed that 
recent x-rays demonstrated multiple areas of disc disease, 
demineralization of the bone, diffuse degenerative arthritis, 
and a first degree spondyloisthesis.  Finally, the veteran 
states that his disability has worsened since the August 2004 
ratings decision.  It takes him over an hour to get out of 
bed in the morning and he needs assistance to do so.  He can 
no longer walk a few blocks like he used to do.  He 
experiences pain all the time.

The veteran had a VA examination in July 2006.  At that time, 
the veteran complained of increased pain.  Walking a half 
block will increase the pain to 9-9.5 out of 10.  Standing 
for 10-15 minutes increases the pain to 10.  Most other 
activities, such as sitting 4-5 minutes or bending over, also 
increase his pain level to 10.  The veteran can walk up three 
stairs before stopping due to pain at level 10.  This results 
in daily flare-ups of pain to the level of 10.  Pain 
medication helps reduce the pain down to 8-9 for a short 
period of time.  The veteran reported pain radiating down the 
posterior right leg to the ankle.  He also reported numbness 
and tingling radiating down the posterior right thigh.  He 
also had pain radiating down the left posterior leg to the 
ankle with tingling down to the left posterior thigh.  He 
requires help with his activities of daily living and cannot 
perform household chores.  The veteran told the VA examiner 
he frequently fell, but did not experience syncope, vertigo, 
or dizziness.  The VA examiner noted that another physician 
believed that the major contributor to the veteran's 
instability is his sensory motor loss.

On examination veteran had 40 degrees of forward flexion with 
a pain level of 9.  The veteran had extension to five degrees 
with a pain level of 7-8.  His right and left lateral bending 
was to 5 degrees with pain level of 6-7.  He could rotate to 
10 degrees with a pain level of 8.  Repetitive range of 
motion was not done due to the pain and the veteran's 
instability.

The examiner observed no muscle spasms during the exam.  He 
did elicit pain with palpation along the paravertebral 
muscles including the thoracic and lumbar areas.  Deep tendon 
reflexes were 1+.  Achilles tendon reflexes were absent.  
Lower extremity strength was 4/5 to 5/5.  Sacral sensation 
was intact to monofilament.  The veteran was not able to walk 
on his heels, toes, or do tandem walking.  He had an antalgic 
limping gait, supporting himself on a straight cane.  
Proprioception was normal.  He was not able to perform heel-
shin above the ankle.  Straight leg raises on the right 
produced pain radiating down to the posterior leg to the 
knee.  There was no change with right dorsiflexion.  Left 
straight leg raises produced pain radiating down to the 
midthigh which increased with dorsiflexion of the left foot.  
The veteran reported some incontinence but attributed that 
problem to prostrate surgery.  The veteran had decreased 
sensation to monofilament on both feet compared to the hands 
and decreased vibratory sensation in both feet compared to 
the hands.

X-rays performed for the VA examination revealed scoliotic 
deformity with convexity to the right side at the upper 
lumbar level.  The examiner also noted marked degenerative 
changes with marginal osteophyte formation, sclerosis, and 
vacuum phenomena at the L4-L5 and L5-S1 discs with relative 
narrowing of the L4-L5 and L5-S1 disc spaces.

Based on this record the Board finds that the veteran is 
entitled to a 40 percent evaluation for his back disability.  
While the veteran did not manifest a limitation of forward 
flexion to 30 degrees or less at the time of the July 2006 VA 
examination, forward flexion was limited to 40 degrees and 
limited by pain.  Significantly, the examiner indicated that 
the veteran was unable to perform repetitive range of motion 
testing because of the degree of pain, as well as 
instability.  Given these findings, and the degree of pain 
reported by the veteran, the Board is of the opinion that 
there is a question as to which of two disability evaluations 
more nearly approximates the veteran's overall disability 
picture.  38 C.F.R. §§ 4.7, 4.44, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  As such, a reasonable doubt is 
presented regarding the degree the veteran's disability and 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Having decided that the veteran is entitled to a 40 percent 
evaluation for his traumatic arthritis disability, the 
question remains whether the veteran is entitled to an 
evaluation in excess of 40 percent at any time during the 
time of his claim and appeal.  The Board finds, however, that 
after reviewing the evidence of record, the veteran does not 
more nearly meet the criteria for a 50 percent evaluation.  
For a 50 percent evaluation under the general formula, there 
must be medical evidence of an unfavorable ankylosis of the 
entire thoracolumbar spine.  Clearly, there is no evidence 
that there is an unfavorable ankylosis of the entire 
thoracolumbar spine.  Furthermore, the Board is of the 
opinion that the veteran's symptoms of pain, weakness, 
fatigability, and incoordination do not raise to the level 
warranting a 50 percent evaluation given the motion 
demonstrated at the time of the recent VA examination.  
Therefore, the Board concludes that the veteran is not shown 
to be entitled to a 50 percent evaluation for his traumatic 
arthritis disability.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the veteran's limitation of flexion in his 
low back is clearly accounted for in General Rating Formula, 
which compensates for limitation of flexion with or without 
pain due to traumatic arthritis.  The Board finds a 40 degree 
rating adequately addresses the veteran's symptoms.  As such, 
the Board finds that the diagnostic code for the veteran's 
service-connected disability adequately describes the current 
disability levels and symptomatology and, therefore, a 
referral for an extraschedular rating is not warranted.  



ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 40 percent for traumatic arthritis 
of the lumbar spine is granted.


REMAND

A preliminary review of the record discloses the need for 
further development in this case.  In this regard the Board 
is of the opinion that the medical evidence, when viewed in 
connection with the General Formula for Diseases and Injuries 
of the Spine raises an informal claim for a separate 
evaluation for neurologic abnormalities that may be 
associated with his service connected back disability.  
Clearly neurologic abnormalities were shown at the time of 
the July 2006 VA examination and Note (1) under the General 
Formula directs the adjudicator to evaluate any associated 
objective neurologic abnormalities separately under an 
appropriate diagnostic code.  While the medical evidence may 
not be sufficient to decide the claim, that matter would not 
detract from the informal claim raised by the record, which 
the Board believes should be adjudicated.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should review the evidence 
of record and determine whether there was 
sufficient medical evidence to decide the 
claim for a separate evaluation for 
neurologic abnormalities that may be 
associated with his service connected 
back disability.  If the RO/AMC 
determines that there is not sufficient 
medical evidence to decide the claim, the 
veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any and all neurologic 
abnormalities that may be associated with 
his service connected back disability.  

2.  The RO/AMC should adjudicate a claim 
for a separate evaluation for neurologic 
abnormalities that may be associated with 
his service connected back disability.  
The veteran should be notified of the 
decision and of his appellate rights.  
Only if the veteran expresses 
disagreement with the decision and files 
a Substantive Appeal after the issuance 
of a Statement of the Case should the 
case be returned to the BVA.  

The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with this claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran until 
he is notified.


_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




